Filed 4/12/22 In re C.M. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re C.M., a Person Coming Under                                     B312781
the Juvenile Court Law.                                               (Los Angeles County
                                                                      Super. Ct. No. 21LJJP00205A)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

C.W.,

         Defendant and Appellant.


      APPEAL from findings and an order of the Superior Court
of Los Angeles County. Marguerite D. Downing, Judge. Affirmed
in part and dismissed in part.

     Janelle B. Price, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Tracey Dodds, Principal Deputy
County Counsel, for Plaintiff and Respondent.

                      _________________________



     C.W. (mother) appeals from the juvenile court’s order
assuming jurisdiction over her son, C.M. (born Aug. 2015) and
removing him from her care. (Welf. & Inst. Code, §§ 300, 361.)1
She contends that (1) the jurisdictional findings are not
supported by substantial evidence; and (2) the juvenile court’s
removal order is not supported by substantial evidence.
       Because the juvenile court’s jurisdictional findings are
supported by substantial evidence, we affirm. In light of C.M.’s
return to mother’s custody, her challenge to the juvenile court’s
removal order is moot.
        FACTUAL AND PROCEDURAL BACKGROUND
The Family
       In addition to C.M., at all relevant times, mother was
caring for her siblings M.B. (born Apr. 2010), Ky.B. (born Aug.
2005), and Ka.B. (born July 2006). Ky.B. and Ka.B. are mother’s
full siblings. Mother and M.B. share the same father; M.B.’s




1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.



                                2
mother is Antoinette R. (Antoinette). The siblings had been
placed in her care by the juvenile court after their father died.2
Detention Report (Apr. 16, 2021)
       On April 10, 2021, the Los Angeles County Department of
Children and Family Services (DCFS) received a referral alleging
general neglect arising from an incident between mother and
Antoinette. A DCFS social worker responded at the sheriff’s
department station. At the station, a deputy reported that
mother was under the influence of alcohol.
       Interview with mother
       Mother reported that she had been caring for M.B. and her
full siblings since March 2021. As to the incidents that led to her
arrest, she explained that she had gone to a park to meet with
friends. She left the children in the care of her biological adult
sister, Taijaye S. (Taijaye), who had moved into the home to
assist her with caring for the children. Mother stated that at the
park, she consumed approximately one cup of champagne at
5:00 p.m.
       While at the park, mother received text messages and
telephone calls from M.B.’s mother, Antoinette, regarding mother
confiscating M.B.’s telephone. Antoinette was quite irate that
mother had confiscated the phone because Antoinette had
purchased it for M.B.
       Mother said that a friend returned her to her home. When
she arrived home, she sat in her own vehicle in the driveway.
Antoinette was there. Mother attempted to explain to Antoinette
when she had confiscated M.B.’s phone and said that she had

2     The appellate record is silent as to why mother’s three
siblings were detained and not released to their mothers.



                                 3
done so because M.B. had allowed Ky.B. to utilize his hotspot so
that Ky.B. could stream videos. Mother contacted 911 for
assistance.
      As mother sat in her car, Antoinette began to pound on the
car’s window demanding the phone. Then Antoinette sprayed
mother with pepper spray, entered the vehicle, and began
punching her. Mother put the car in reverse, but Antoinette was
not completely in the vehicle when it began to move. In addition,
M.B. had entered the vehicle and was laying on top of Antoinette,
punching mother’s face as Antoinette was also hitting her.
Mother reported that she drove her vehicle after being punched
by M.B., causing her to blackout. She stopped the car
approximately half a block away and both M.B. and Antoinette
walked back to the home.
      Interview of Ky.B.
      Ky.B. said that he had never seen mother smoke
marijuana, but sometimes she smelled of marijuana. He also
said that he had never seen her drink, and that mother does not
drink or smoke at the house.
      Ky.B. reported that when the incident took place, he and
Ka.B. were very scared because it escalated quickly. He
remembered Antoinette unlocking the car door and pepper
spraying mother. Then Antoinette jumped into the car and began
punching mother. Mother backed out of the driveway. M.B.
jumped into the car and onto Antoinette and both began
punching mother, who drove approximately half a block away
from home with both M.B.’s and Antoinette’s legs dangling from
the car.




                                4
       Interview with Ka.B.
       Ka.B. reported that she had never seen mother drinking or
smoking marijuana, and never saw mother under the influence.
She said that her adult sisters are strict and that she does not
like that.
       Ka.B. reported that at approximately 7:00 p.m., Antoinette
began attacking mother’s driver’s side window and pepper
sprayed mother. Antoinette then went to the passenger side of
the car, opened the car door, and jumped into the car, leaving her
legs outside the car while she was punching mother. Mother
tried to back up and drive away with Antoinette hanging out of
the vehicle, and stopped in the middle of the street.
       Interview with M.B.
       M.B. reported that he called Antoinette from his neighbor’s
house because he was angry with mother for taking his phone
away. He said, “‘No, [mother] doesn’t hit us. I don’t know about
her using drugs. She took my phone away; she didn’t pay for it. I
punched her in the face; I don’t know why I did what I did, but
she needed to give back the phone.’”
       Mother’s arrest
       Mother was arrested.
       Detention
       C.M. was detained from mother on April 11, 2021.
Section 300 Petition; Arraignment & Detention Hearing
       DCFS filed a petition pursuant to section 300, subdivisions
(a) and (b), alleging that C.M. needed the protection of the
juvenile court.
       The juvenile court held an arraignment and detention
hearing on April 16, 2021. Mother requested that C.M. be
released to her care. The juvenile court denied her request,



                                5
finding that C.M. was described by section 300 and that there
was a substantial danger to the child and no reasonable means to
protect him without removal from mother’s physical custody.
Jurisdiction/Disposition Report (May 27, 2021)
      By the time the social worker interviewed the people
involved in the April incident, some details had changed.
      Interview with Antoinette
      Antoinette, who had not been interviewed by DCFS at the
time of the incident, denied that she had used pepper spray on
mother. She reported that on that day, she had been trying to
get a hold of M.B. on his cell phone but she could not reach him.
M.B.’s neighbor told her that mother had taken his cell phone
away from him.
      Antoinette stated that she called mother, and that they
agreed that Antoinette would take the phone back. Because
Antoinette arrived at the house before mother, Antoinette called
her. Antoinette stated: “‘I could tell [mother] had been drinking,
but I didn’t think it would escalate like it did.’” Eventually,
mother drove up to the house in her truck. Mother remained in
her car and was on the phone. When Antoinette approached the
passenger side of the truck and repeatedly asked for the cell
phone, mother refused to give it to her.
      At some point, mother unlocked the door, so Antoinette
opened the passenger side door and stepped up on the lower back
step of the truck in an attempt to sit in the truck. However,
mother then put the car in reverse, which caused the door to hit
Antoinette. She stated, “‘I still have a lump on my leg from when
the door hit me.’” Thereafter, M.B. came and began to hit
mother. Mother then drove down the street while M.B. and




                                6
Antoinette were partially hanging out of the car. Antoinette
managed to put the car in park and bring the vehicle to a stop.
       Antoinette reported she could smell alcohol on mother.
Mother was also slurring her words.
       Interview with Ky.B.
       Ky.B. told the social worker that his little brother M.B. had
called Antoinette and told her that mother had taken away his
phone. Later that day, Antoinette came to the home and asked
mother where the child’s phone was. Mother was sitting in her
car and Antoinette put her hand in the window and unlocked the
car. He added that mother almost ran over Antoinette’s feet.
M.B. and Antoinette jumped in mother’s car, and mother drove
down the street.
       Interview with Taijaye
       Taijaye was present during the incident. According to
Taijaye, the children were upset that their cell phones were
taken and M.B. told Antoinette that mother had taken his phone.
Antoinette came to the home to get M.B.’s phone back and used
pepper spray on mother. Taijaye tried to help mother by bringing
out milk to pour on her eyes. Taijaye denied that M.B. and
Antoinette were hanging out of the car or that mother was under
the influence of any substances.
       Sheriff’s Department Report
       According the Los Angeles County Sherriff's Department’s
report, the responding deputy came across mother stumbling into
an intersection while talking on the phone. She was swaying side
to side and appeared agitated. She had a small cut on her nose
as if a small piece of jewelry was removed and her clothing was
stained and wet from an unknown liquid. Her eyes were unable
to focus while speaking with the deputy, who reported smelling



                                 7
alcohol emitting from her breath. The deputy also noted an
obvious slurring of speech.
       Mother told the deputy that she was the caretaker of her
young siblings and had a child of her own. All five of them lived
in the home of their deceased father. Earlier this week, she had
taken the children’s cellphones away from them as discipline for
poor grades. That day, M.B.’s mother, Antoinette, showed up to
the house and demanded her son’s phone back from mother.
       Mother said that she was driving her car in front of her
house when Antoinette reached into her vehicle, opened the door,
and began, “‘putting her hands on [me].’” The children were not
in the car at the time. According to the deputy, mother was
unable to provide details about how she was struck by
Antoinette, nor was she able to follow direct commands to remain
in one specific area or be seated for her safety.
       The deputy noted that mother consistently changed her
explanation of what “‘Putting hands on me,’” meant. It began as
an alleged battery taking place through the window with no
witnesses and later was described as an assault using pepper
spray with several witnesses. Initially, mother said no one was
outside, and later stated several people were outside.
       The deputy also spoke to the neighbor, Lico. She said that
she was a previous guardian of the children. She reported that
she had had several issues with the children’s biological parents
and guardians over the years. Lico said that “‘Nobody reached
into [mother’s] car.’” She saw mother call Antoinette over to her
car and start to drive away as Antoinette was leaning into the
car. She also saw M.B. get in the vehicle, and then mother drove
off as M.B. and Antoinette were hanging out of the car. She said
that mother was drunk.



                                8
      The deputy also talked to Ka.B., who said that her siblings
were standing outside the residence when mother pulled up to
the house driving an SUV. Antoinette asked mother to give her
M.B.’s phone, but mother refused.
      Antoinette then opened the passenger door to talk with
mother and mother began driving forward. Antoinette jumped
up into the car in order to not be trapped between the curb and
the car, and mother stopped just long enough for M.B. to open the
door and yell for mother to stop driving. Mother slammed on the
gas pedal and drove, “‘[a]s fast as she could,’” forcing M.B. to cling
to the vehicle to avoid getting run over or run into the curb.
      Ka.B. told the deputy that mother had been drinking at a
friend’s house prior to the incident and had previously driven the
children while under the influence of marijuana or alcohol. She
said that mother had become very authoritative and increasingly
physical with her discipline.
      M.B. told the deputy that he went over to the car to defend
his mother (Antoinette) from being hit by mother. He said that
mother started driving and “‘I almost fell out of the car. She was
driving so fast.’” When the deputy informed M.B. that he would
be removed from mother’s care, M.B. took a big breath and
sighed, “‘Thank you!’”
      The deputy contacted Antoinette, who said that she was
called over to the car by mother who, unprovoked, reached over to
the passenger side and started assaulting her. Mother was
grabbing her bandana and pulled her into the car. She denied
owning or possessing pepper spray and did not use any against
mother.
      According to the Sheriff's Department report, mother
submitted to a blood alcohol test, which yielded a 0.092 percent



                                  9
blood alcohol content (BAC) at 10:55 p.m., and a 0.093 percent
BAC at 10:57 p.m. Additionally, a chemical breath test yielded
0.08 percent BAC at 9:05 p.m. and 0.09 percent BAC at 9:08 p.m.
      DCFS Recommendation
      DCFS recommended that C.M. be declared a dependent of
the juvenile court, and mother be offered reunification services.
Adjudication (May 27, 2021)
      At the adjudication hearing on May 27, 2021, the detention
report and jurisdiction/disposition report were admitted into
evidence. Mother moved into evidence a progress report from
Tarzana Treatment Center, sign in sheets showing attendance at
AA meetings, and a letter showing progress in a parenting
program. No other evidence was introduced.
      After entertaining oral argument, the juvenile court found
the allegations set forth in the section 300 petition to be true.3 It



3      As sustained, counts a-1 and b-1 of the petition read:
Mother “has a history of violent and assaultive behavior. On
04/10/2021, in the presence of [C.M.], the mother engaged in a
physical altercation with [Antoinette]. [Antoinette] pepper
sprayed the mother, and repeatedly struck the mother. Further,
[M.B.] entered the mother’s vehicle and repeatedly struck the
mother. The mother drove the . . . vehicle while [Antoinette’s and
M.B.’s] legs were hanging out of the vehicle window. Such violent
and assaultive behavior on the part of the mother endangers the
child’s physical health and safety and places the child at risk of
serious physical harm, damage and danger.”
       Count b-2 reads: Mother “placed [M.B.] in a detrimental
and endangering situation in that the mother drove a vehicle
while [his] legs were hanging out the vehicle window. On
04/10/2021 the mother [was] arrested for PC 273A(A) - Child
Cruelty: Possible Injury/Death. Such conduct by the mother,


                                 10
removed C.M. from mother’s custody. In addition, it granted
mother reunification services, including random drug tests,
individual counseling to address case issues, and parenting
classes. Mother was also to comply with all conditions of
probation or her criminal case.
Notice of Appeal
      Mother’s timely appeal ensued.




endangers the child’s physical health and safety, and places the
child at risk of serious physical harm, damage, and danger.”


                                11
                          DISCUSSION
I. Standard of review
       As the parties agree, we review the juvenile court’s
jurisdictional findings for substantial evidence. (In re E.B. (2010)
184 Cal.App.4th 568, 574, overruled in part by Conservatorship of
O.B. (2020) 9 Cal.5th 989, 1010, fn. 7; In re A.S. (2011) 202
Cal.App.4th 237, 244, overruled in part by Conservatorship of
O.B., supra, at p. 1010, fn. 7.) Substantial evidence is evidence
that is reasonable in nature, credible, and of solid value. (In re
Alexzander C. (2017) 18 Cal.App.5th 438, 446, overruled in part
by Conservatorship of O.B., supra, at p. 1010, fn. 7;
Conservatorship of O.B., supra, at p. 1010, fn. 7; In re
Savannah M. (2005) 131 Cal.App.4th 1387, 1393.) “[W]e view the
record in the light most favorable to the juvenile court’s
determinations, drawing all reasonable inferences from the
evidence to support the juvenile court’s findings and orders.”
(In re Yolanda L. (2017) 7 Cal.App.5th 987, 992.) “We do not
reweigh the evidence, evaluate the credibility of witnesses, or
resolve evidentiary conflicts. [Citation.]” (In re Dakota H. (2005)
132 Cal.App.4th 212, 228.)
       As the appellant, mother must establish that the findings
that she challenges are not supported by substantial evidence.
(See In re R.V. (2012) 208 Cal.App.4th 837, 843.)
II. Jurisdiction
       A. Relevant law
       Section 300, subdivision (a), authorizes dependency
jurisdiction over a child if the “child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm
inflicted nonaccidentally upon the child by the child’s
parent. . . . For purposes of this subdivision, a court may find



                                12
there is a substantial risk of serious future injury based on the
manner in which a less serious injury was inflicted, a history of
repeated inflictions of injuries on the child or the child’s siblings,
or a combination of these and other actions by the parent or
guardian that indicate the child is at risk of serious physical
harm.” (§ 300, subd. (a).) “Nonaccidental” generally means a
parent or guardian “acted intentionally or willfully.” (In re R.T.
(2017) 3 Cal.5th 622, 629.)
       Section 300, subdivision (b)(1), authorizes dependency
jurisdiction over a child where “[t]he child has suffered, or there
is a substantial risk that the child will suffer, serious physical
harm or illness, as a result of the failure or inability of [his or her
parent] . . . to adequately supervise or protect the child.” (§ 300,
subd. (b)(1).) Three elements are often cited as necessary for a
jurisdictional finding under section 300, subdivision (b)(1):
“(1) neglectful conduct by the parent in one of the specified forms;
(2) causation; and (3) ‘serious physical harm or illness’ to the
minor, or a ‘substantial risk’ of such harm or illness.” (In re
Rocco M. (1991) 1 Cal.App.4th 814, 820; see also In re L.W. (2019)
32 Cal.App.5th 840, 848; In re Joaquin C. (2017) 15 Cal.App.5th
537, 561; In re Ma.V. (2021) 64 Cal.App.5th 11, 21–22.)
       The first prong “requires no more than a parent’s ‘failure or
inability . . . to adequately supervise or protect the child.’” (In re
R.T., supra, 3 Cal.5th at p. 629.) It does not require parental
culpability. (Ibid.)
       Although section 300 requires proof the child is subject to
the defined risk of harm at the time of the jurisdiction hearing
(In re J.N. (2021) 62 Cal.App.5th 767, 775), the juvenile court
need not wait until a child is seriously abused or injured to
assume jurisdiction and take steps necessary to protect the child.



                                  13
(In re Kadence P. (2015) 241 Cal.App.4th 1376, 1383.) “[T]he
court may . . . consider past events when determining whether a
child presently needs the juvenile court’s protection. [Citations.]
A parent’s past conduct is a good predictor of future behavior.
[Citation.] ‘Facts supporting allegations that a child is one
described by section 300 are cumulative.’ [Citation.] Thus, the
court ‘must consider all the circumstances affecting the child,
wherever they occur.’ [Citation.]” (In re T.V. (2013) 217
Cal.App.4th 126, 133.)
       B. Analysis
       Ample evidence supports the juvenile court’s jurisdictional
findings under subdivisions (a) and (b). Specifically, there was
evidence that mother was under the influence of alcohol, and
while under the influence, allowed a volatile situation to escalate
and drove with one of the children in her charge (M.B.) hanging
out of her car, placing the child’s life in danger. And, there was
evidence that this was not a onetime event; Ka.B. told the deputy
that mother had previously driven the children while under the
influence of marijuana or alcohol.
       Admittedly, there seem to be various versions of the events
that led to mother’s arrest in April 2021. While mother contends
that she was the innocent victim of a brutal assault and was
faultless in the incident, the witness statements and the sheriff’s
department report tell a different story. For example, although
mother alleged that Antoinette approached her and used pepper
spray on her, Antoinette denied using pepper spray.
Furthermore, Antoinette stated that mother unlocked her car
door, so she opened the passenger side door and stepped up on
the lower back step of the truck in an attempt to sit in the truck.
However, mother then put the car in reverse, which caused the



                                14
door to hit Antoinette. Antoinette also told law enforcement that
she was called over to the vehicle by mother who, unprovoked,
reached over to the passenger side and started assaulting her by
grabbing her bandana and pulling her into the car.
      Mother claims that Antoinette began to hit her, but law
enforcement reported that mother was unable to provide details
about how she was struck by Antoinette. And, Antoinette stated
that mother drove down the street while M.B. and Antoinette
were partially hanging out of the car.
      Regarding her alcohol use prior to the incident, mother
reported that she had only consumed approximately one cup of
champagne at 5:00 p.m. However, when the deputy met mother,
he reported that “[s]he was swaying side to side and appeared
agitated. She had a small cut on her nose as if a small piece of
jewelry was removed and her clothing was stained and wet from
an unknown liquid.” Mother’s eyes were unable to focus, she was
slurring her words, and the deputy smelled the odor of an
alcoholic beverage emitting from her breath.4 After Mother was
arrested, she consented to a blood alcohol test, which yielded a
BAC of over 0.09 percent.
      The juvenile court was not required to give credence to
mother’s narrative, and we cannot, and will not, reweigh the
evidence, second-guess credibility determinations made by the
juvenile court, or resolve conflicts in the evidence. (In re T.W.
(2013) 214 Cal.App.4th 1154, 1161–1162; In re Lana S. (2012)
207 Cal.App.4th 94, 103.)



4    Antoinette also reported that she could smell alcohol on
mother and that mother was slurring her words.



                                15
       The fact that C.M. was not in the immediate vicinity of the
altercation and did not observe it occur is irrelevant. The
incident that occurred demonstrates that mother is unable to
control her anger. She allowed a dangerous encounter to escalate
quickly, making Ky.B. and Ka.B. frightened. And, Ka.B.
informed the sheriff’s deputy that mother had become very
authoritative and increasingly physical with her discipline.
Taken together, this evidence supports the juvenile court’s
finding that C.M. was at a substantial risk of harm.
       In re J.N. (2010) 181 Cal.App.4th 1010 does not compel a
different result. In some respects, In re J.N. is similar to the
instant case. For example, the dependency petition in that case
was filed against the parents following a single incident of
driving while intoxicated with their children in the car. (Id. at
p. 1014.) However, In re J.N. is also distinguishable. In that
case, the parents repeatedly and consistently expressed remorse
for their conduct and relief that their children were safe. (Id. at
pp. 1017–1019.) In addition, a social worker submitted a report
to the juvenile court on the mother’s behalf recommending that
the case be closed. (Id. at p. 1020.) And, the juvenile court noted
that the mother was already on formal probation supervision
stemming from her criminal case, which probation included court
orders that the mother complete substance abuse and parenting
programs. (Id. at p. 1019.) Moreover, prior to adjudication, the
children were returned to their mother’s care and were reported
to be doing well. (Id. at p. 1020.)
       In contrast, here, there is no evidence of mother’s regret
and remorse as to what occurred during the dangerous incident
that led to these dependency proceedings. Instead, mother
continues to blame Antoinette and claim that she was just the



                                16
innocent victim of a random, violent attack. And, mother was not
otherwise subject to formal supervision at the time the
dependency court took jurisdiction and C.M. has not been
returned to her care. Thus, In re J.N. is not persuasive.
III. Disposition
       On our own motion (Evid. Code, §§ 452, 459), we take
judicial notice of the juvenile court’s November 29, 2021, minute
order returning C.M. home to mother and terminating suitable
placement. That renders this portion of the appeal moot. (In re
I.A. (2011) 201 Cal.App.4th 1484, 1490.)




                               17
                         DISPOSITION
     The juvenile court’s jurisdictional findings are affirmed.
Mother’s challenge to the juvenile court’s disposition order is
dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                             _____________________, Acting P. J.
                             ASHMANN-GERST


We concur:



_________________________, J.
CHAVEZ



_________________________, J.
HOFFSTADT




                                18